ORDER ACCEPTING CONDITIONAL AGREEMENT FOR DISCIPLINE AND IMPOSING THIRTY DAY SUSPENSION
Comes now the Disciplinary Commission of this Court and the Respondent and, pursuant to Admission and Discipline Rule 23, Section 11(d) tender for approval their agreement imposing a suspension from the practice of law for thirty days.
And this Court, being duly advised, now finds that the Respondent was admitted to the Bar of this State on November 15, 1943 and maintains an office for the practice of law in Logansport, Indiana. During 1974, 1975, 1976 and 1977, the Respondent failed to file his tax return for each of the previous calendar years. This conduct was in violation of Section 7203, Internal Revenue Code and 26 U.S.C. § 7203. The Respondent was so charged and on January 16, 1980, plead guilty to a misdemeanor, the willful failure to file a tax return for 1976, by April 15, 1977. In return for this plea, the Government dismissed the charges relating to the other tax returns. Accordingly, this Court now further finds that the Respondent engaged in illegal conduct involving moral turpitude and conduct which adversely reflects on his fitness to practice law, in violation of Disciplinary Rules 1-102(A)(3) and (6) of the Code of Professional Responsibility for Attorneys at Law. Lastly, this Court finds that the agreed discipline, to wit: suspension from the practice of law for thirty days, should be imposed.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Respondent, Tom F. Hirschauer, is suspended from the practice of law for thirty (30) days beginning December 15, 1982.
All Justices concur.